On the Merits.
Mor&an, J.
No objection is made to the mode of correcting the assessment.
The only testimony in support of the plaintiff is his own evidence, and this, we think, condemns him.
He says he was abroad when the assessment rolls were opened for correction, and did not return until they were closed.
It is evident, then, that he was assessed and that his assessment was placed upon the assessment roll. He should have made his objection to the assessment to the assessment board when the rolls were made out, within the time given him by the law.
His absence “ abroad ” is no excuse for his not having complied with the requirements of the law.
It is therefore ordered, adjudged aud decreed that the judgment of the district court be avoided, annulled and reversed, and that the rule herein taken be dismissed at plaintiff’s costs.